                                     UNITED STATES DISTRICT COURT


                      EASTERN DISTRICT OF NORTH CAROLINA - NORTHERN DIVISION


                                        FILE NO. 2:18-MJ-1092-BO


UNITED STATES OF AMERICA


                Vs.                                              ORDER


CHRISTOPHER H. HODGES,
                         Defendant


         UPON MOTION of the defendant and for good cause shown, the defendant's Motion for Return


of License is hereby granted and the Clerk is directed to mail the defendant's license to him at 115


Jay Trail, Murfreesboro NC 27855.


        SO ORDERED.
